Citation Nr: 1451355	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  10-28 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a skin disorder.

3.  Entitlement to service connection for a psychiatric disorder.

4.  Entitlement to a total rating due to individual unemployability caused by service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1969.  He had service in the Republic of Vietnam from October 1967 to October 1968.  He also had service in the Army National Guard from March 1973 to May 1992.  His unit was called to active duty from January 1991 through July 1991.  During that time, he had service in Southwest Asia in support of Operation Desert Shield/Desert Storm.

This case was previously before the Board of Veterans' Appeals (Board) in June 2013.  It was remanded for further development.  Following the requested development, the VA Appeals Management Center (AMC) in Washington, D.C. confirmed and continued the denials of entitlement to service connection for a low back disability, a skin disorder, and a psychiatric disorder.  The AMC also confirmed and continued the denial of entitlement to a TDIU.  Thereafter, the case was returned to the Board for further appellate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In March 2009, the Veteran's private physician, Nanette Ortiz, A. O., M.D. opined that the Veteran had posttraumatic stress disorder (PTSD) as a result of experiencing multiple attacks in Vietnam and injuries and death to his fellow soldiers.  She also opined that he had back problems as a result of uncomfortable positions he had to assume in service in his duties including the performance of vehicle inspections.  In addition, she suggested that the Veteran's skin disorder, psoriasis, was a result of his exposure to Agent Orange in the Republic of Vietnam.  She further opined that due to these symptoms, he experienced emotional changes, primarily a depressed mood.  

In February 2012, the appellant's treating psychiatrist, Juan Guillen, A. G., M.D., essentially supported Dr. Ortiz's findings and opinions.  Dr. Guillen's diagnoses were major depressive disorder and rule out PTSD.

In its June 2013 remand, the Board instructed the AOJ to schedule the Veteran for VA examinations to determine the nature and etiology of any low back disorder, skin disorder, and/or psychiatric disorder found to be present.  In part, the VA examiners were to comment on the private opinions above.

In August 2013, the Veteran underwent VA orthopedic, dermatologic, and psychiatric examinations.  The respective diagnoses were lumbar degenerative disc disease, psoriasis, and mood disorder due to psoriasis.  However, the examiners failed to comment on the private opinions noted above. Stegall v. West , 11 Vet. App. 268 (1998).  

The evidence in the claims folder reflects the Veteran's VA treatment since up to November 2010.  Electronic records held in Virtual VA reflect his VA treatment through June 2013.  The most recent Supplemental Statement of the Case, issued in October 2013 does not show that the latest VA treatment records have been reviewed in conjunction with the Veteran's claims.  

The issue of entitlement to a TDIU is inextricably intertwined with the issues of entitlement to service connection for a low back disorder, skin disorder, and  psychiatric disorder.  As such, it will be held in abeyance pending resolution of the service connection claims. See, e.g., Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  


In light of the foregoing, the case is REMANDED to the AOJ for the following actions:

1.  The AOJ must ask the Veteran for the name and address of all health care providers (VA and non-VA) who have treated him or the name and address of all health care facilities (VA and non-VA) where he has been treated since August 2013 for a low back disorder, skin disorder, and/or psychiatric disorder since August 2013.  

Then, the AOJ must request the records of the Veteran's treatment DIRECTLY from the health care providers/ health care facilities identified by the Veteran.  Such records could include, but are not limited to, daily office visits, hospital discharge summaries, consultation reports, X-ray reports, reports of laboratory studies, daily clinical records, doctor's notes, nurse's notes, and prescription records.  

2.  When the actions in Part 1 have been completed, the AOJ must return the case to the VA physicians who performed the VA examinations in August 2013.  Those physicians must report whether, from a separate review of the evidence, there IS ANY CLINICIAL EVIDENCE EITHER IN THE RECORD SPECIFIC TO THIS VETERAN, OR IS OTHERWISE KNOWN IN THE MEDICAL COMMUNITY THAT SUPPORTS THE OPINIOS OF DRS. ORTIZ AND GUILLEN.  

If the physicians who performed the August 2013 VA examinations are unavailable, the claims folder must be forwarded to similarly qualified physicians to comment on the March 2009 opinions of DRS. ORTIZ AND GUILLEN.  

If necessary, any additional examinations may be conducted. 

3.  When the actions in Parts 2 have been completed, the AOJ must undertake any other indicated development.  Then, the AOJ must readjudicate the issues of entitlement to service connection for a low back disorder, a skin disorder, a psychiatric disorder, and a TDIU.  

If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 







of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



